EXAMINER’S COMMENT
Applicant’s Response
In view of Applicant’s amendments to the drawings and the specification, the rejection under 35 U.S.C. 112 (a) and (b) made in the last office action is hereby withdrawn.

Conclusion
The instant application is in condition for allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  

Questions regarding access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918